Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1-18 and 20 are pending.

Election/Restrictions
Applicant's election with traverse of the species of ethyl acetate as the penetration enhancer and at least a portion of the nail plate coated as the treatment location in the reply filed on 9/16/21 is acknowledged.  
In view of amended claim 1, the species of treatment location is withdrawn.
Regarding the species of penetration enhancer, the traversal is on the ground(s) that the species of penetration agent is not necessary as claim 1 already requires penetration below the surface of the nail plate. This is not found persuasive because dependent claims do recite numerous penetration enhancers which would require different searches due to their different chemical structures and classification.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 12 and 14 are withdrawn as not being directed to the elected species (ethyl acetate).
Claims 1-11, 13, and 15-18 are under consideration to the extent that the composition comprises ethyl acetate.



Information Disclosure Statement
Acknowledgement is made of Applicant’s information disclosure statements (IDS) submitted on 8/2/19, 8/20/19, 2/28/20, 5/1/20, and 4/7/21. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
On page 13 “butoxydigycol” should read “butoxydiglycol”.  
On page 13 “2-octyldocecanol” should read “2-octyldodecanol”.  
Appropriate correction is required.

Claim Objections
Claims 7, 10 and 16 are objected to because of the following informalities:  
In claim 7, lines 1-2 should read “wherein the penetrating, polymerizable composition…” for consistency with claim 1. 
In claim 10, line 3, “bis(glyceryl dimethactylate)” should read “bis(glyceryl dimethacrylate)”.
In claim 16, line 5, “butoxydigycol” should read “butoxydiglycol” and “2-octyldocecanol” should read “2-octyldodecanol”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
	
	Claims 1, 2, 4, 13, 15 and 16 are rejected under 35 U.S.C. 102(b) as being anticipated by Sawyer (US 6,401,724; Applicant supplied). 
	Regarding Claims 1, 13 and 16, Sawyer teaches a method of applying a cosmetic nail lacquer or polish to a nail of an animal (e.g. abstract).  Sawyer teaches the steps of: 
a) applying a penetrating, polymerizable composition to at least a portion of the surface of a nail plate (e.g. column 14, lines 40-47; Claim 1), wherein the composition comprises a polymerizable material, at least one penetrating enhancer (i.e. ethyl acetate) and a curing agent (e.g. column 1, lines 60; column 17, lines 29-35; column 22, lines 34-47; column 23, lines 2-6; Claim 6); 
b) allowing the penetrating, polymerizable composition to penetrate the nail plate below the surface of the nail plate (e.g. column 14, lines 40-47; column 20, lines 12-26);
c) removing excess of the penetrating, polymerizable composition from the surface of the nail plate (e.g. column 16, lines 44-52; column 20, lines 12-26); and
d) curing the penetrating, polymerizable composition which has penetrated below the surface of the nail plate (e.g. column 14, lines 40-47; column 20, lines 12-26; Claim 1).
Regarding Claim 2, Sawyer teaches the treatment of nails of a hand or toe (e.g. column 20 lines 20-26). In order to treat multiple nails or a whole hand steps a)-d) would be repeated.  

Regarding Claim 15, Sawyer teaches the inclusion of plasticizers, fillers, and colorants (e.g. column 18, lines 35-38; column 23, lines 22-38).


Claim Rejections - 35 USC § 103
	The following The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-
Claims 1-6, 11, 13, 15-18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sawyer (US 6,401,724). 
Regarding Claims 1, 2, 4, 13, 15 and 16, the teachings of Sawyer are described supra.  
Regarding Claim 3, Sawyer are silent as to the depth into the nail plate in mm, but do teach that the mixture penetrates “to a sufficient depth” (e.g. column 14, lines 40-47). The penetration depth is not an active method step, but an outcome of following the step of a), which is anticipated by Sawyer.  The property is linked in the instant Specification to the penetrating agent (ethyl acetate), polymerizable material, and substrate to be penetrated (finger- or toenail).  Sawyer teaches the claimed and elected species of polymerizable material and penetrating agent for application to a nail and teaches penetration.  Therefore, the outcome of “to a depth of at least 0.05 mm below the surface of the nail plate” would necessarily occur.  In addition, the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicant's penetration depth differs, and if so to what extent, from the teachings of Sawyer.  When, as here, the prior art appears to contain the same composition as that which is claimed, the burden is shifted to the Applicant to show otherwise.
In the alternative, Sawyer teach the amount of solvent is adjusted depending on the viscosity desired for specific application requirements, e.g. for maximum penetration and a desired coating thickness (e.g. column 18, lines 30-34).   It would have been obvious to one of ordinary skill in the art at the time of the instant invention to vary the solvent, thereby varying the penetration depth, to arrive at a depth of at least 0.05mm below the surface of the nail plate in 
Regarding Claim 5, Sawyer teaches that the mixture penetrates the nail and reacts typically after 5-15 minutes, which can be reduced by the application of heat (i.e. less than 5-15 minutes), which overlaps with the claimed range (e.g. column 14, lines 40-47). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a  prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA  1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05.I).  
Regarding Claim 6, Sawyer does not explicitly recite that excess composition is removed by wiping or blotting.  However, this is routine and well known in the nail art.  It would be obvious to remove excess composition by wiping it away.  For example, in the case of applying too much composition, or if the composition went over the edge of the nail plate and onto a user’s skin. 
Regarding Claim 11, Sawyer teaches ethyl acetate as a solvent, present at 0-40 wt%, which overlaps with the claimed range of 5-30 wt% (e.g. column 22, lines 33-41).   In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a  prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA  1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05.I).  
Regarding Claims 17, 18 and 20, Sawyer teaches the composition may be applied to a nail having onychomycosis and alleviate brittleness (e.g. column 23, lines 12-26). It would be obvious to one of ordinary skill in the art to apply the solution to a spot or a complete surface of a nail as needed by the end user, depending on the health of the nails and location of the .  

Claims 1-3, 6-11, 13, 15 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haile (US 2012/0118314). 
Regarding Claims 1, 8-10, 13 and 16, Haile teaches a method of applying a novel radiation curable gel-based composition to a mammalian nail (e.g. abstract).  Haile teaches the steps of: 
a) applying a polymerizable composition to at least a portion of the surface of a nail plate (e.g. paragraph 0042, 0123; Claim 16), wherein the composition comprises a polymerizable material (i.e. hydroxypropyl methacrylate), at least one penetrating enhancer (i.e. ethyl acetate) and a curing agent (i.e. photoinitiator) (e.g. Formulations 1-4); 
c) removing excess of the penetrating, polymerizable composition from the surface of the nail plate (e.g. paragraph 0047); and
d) curing the penetrating, polymerizable composition (e.g. paragraphs 0043, 0048; Claim 16).
Step (b) is directed to “allowing” which is not an active method step, and does not require a time frame between steps a) and c)-d).  Haile is silent as to the penetration of the composition into the nail plate. However, Haile teaches the claimed and elected species of polymerizable material, penetrating agent and curing agent in the same or overlapping mounts (see Haile Formulation Examples as compared to Specification Examples).  Therefor the outcome of penetrating the nail plate below the surface of a nail would necessarily occur.   “Products of identical chemical composition can not have mutually exclusive properties.” A chemical 
Regarding Claim 2, Haile teaches the treatment of nails (i.e. plural) (e.g. paragraph 0041). In order to treat multiple nails or a whole hand steps a)-d) would be repeated.  
Regarding Claim 3, Haile are silent as to the depth into the nail plate in mm.  The penetration depth is not an active method step, but an outcome of following the step of a), which is anticipated by Haile.  The property is linked in the instant Specification to the penetrating agent (ethyl acetate), polymerizable material (i.e. HPMA), and substrate to be penetrated (finger- or toenail).  Haile teaches the claimed and elected species of polymerizable material and penetrating agent for application to a nail.  Therefore, the outcome of “to a depth of at least 0.05 mm below the surface of the nail plate” would necessarily occur.  In addition, the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicant's penetration depth differs, and if so to what extent, from the teachings of Haile.  When, as here, the prior art appears to contain the same composition as that which is claimed, the burden is shifted to the Applicant to show otherwise.
Regarding Claim 6, Haile does not explicitly recite that excess composition is removed by wiping or blotting.  However, this is routine and well known in the nail art.  It would be obvious to remove excess composition by wiping it away.  For example, in the case of applying too much composition, or if the composition went over the edge of the nail plate and onto a user’s skin. 

Regarding Claim 11, Haile exemplifies ethyl acetate, present at 8-12 wt%, 8-13 wt%, and 10-14 wt% (e.g. Formulations 1-4), which are within the claimed range of 5-30 wt%.
Regarding Claim 15, Haile exemplifies the inclusion of colorants, among others (e.g. Formulations 1-4). 


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE P BABSON/Primary Examiner, Art Unit 1619